Citation Nr: 1708554	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-06 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for erectile dysfunction.

2.  Entitlement to service connection for plantar fascial fibromatosis. 


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2004 to October 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of this case now rests with the RO in Atlanta, Georgia.

The Veteran also appealed the issue of entitlement to service connection for asthma.  See March 2010 notice of disagreement.  In February 2013, the Atlanta RO issued a rating decision granting entitlement to service connection for bronchial asthma.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for asthma is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2016, the Veteran was notified that he was scheduled for a videoconference hearing before the Board in December 2016; the Veteran did not appear for this hearing.  In January 2017, the November 2016 notification letter was returned to VA as undeliverable.  

However, in November 2016, VA received a letter from the Georgia Department of Veterans Service which contained a new address for the Veteran.  

When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d) (2016).  The Board finds that given the returned November 2016 notification letter and the indication of a new mailing address for the Veteran received in November 2016, good cause is shown for his failure to appear at the December 2016 hearing.  Therefore, a videoconference hearing should be rescheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a BVA videoconference hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

